United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 18-2380
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Daniel Wayne Melsha

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: February 18, 2019
                             Filed: February 27, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

      Daniel Melsha directly appeals a within-Guidelines-range sentence for
possession with intent to distribute methamphetamine within 1,000 feet of a school,
21 U.S.C. §§ 841(a)(1), (b)(1)(B), 860(a), and possession of a firearm in furtherance
of a drug-trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i). In an Anders brief,
Melsha’s counsel raises the district court’s 1 decision to deny an acceptance-of-
responsibility reduction and the substantive reasonableness of Melsha’s sentence as
two potential issues on appeal. See Anders v. California, 386 U.S. 738 (1967). She
also seeks permission to withdraw as counsel.

      We conclude that the district court did not clearly err when it declined to adopt
an acceptance-of-responsibility reduction. See United States v. Bakhtiari, 714 F.3d
1057, 1062 (8th Cir. 2013) (per curiam) (reviewing the denial of an acceptance-of-
responsibility reduction for clear error). This is not one of those “extraordinary
cases” in which a defendant should receive both a reduction for acceptance of
responsibility and an enhancement for obstruction of justice. See United States v.
Honken, 184 F.3d 961, 968–69 (8th Cir. 1999).

       We further conclude that Melsha’s sentence is substantively reasonable. See
United States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc)
(discussing appellate review of sentencing decisions). The record establishes that
the district court adequately considered the statutory sentencing factors, 18 U.S.C.
§ 3553(a), when it sentenced him. See United States v. Calloway, 762 F.3d 754, 760
(8th Cir. 2014) (stating that a within-Guidelines-range sentence is presumptively
reasonable).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and there are no other non-frivolous issues for appeal. Accordingly,
we affirm the judgment, and we grant counsel’s motion to withdraw.
                                  ______________




      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
                                         -2-